Citation Nr: 1826701	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-26 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


Remand is necessary to afford the Veteran a VA examination regarding his peripheral neuropathy.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his bilateral upper and lower extremity peripheral neuropathy.  All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's peripheral neuropathy was caused by any in-service event, injury, disease, or disorder, including his presumed exposure to herbicide agent.

The examiner's attention is drawn to the following:

* August 1965 and March 1969 Reports of Medical Examination and History - Veteran had normal health

* March 2012 Private Medical Records (PMRs) - nerve conduction and needle EMG examinations showing no electrophysiological evidence of lumbosacral radiculopathy on either side, and indications of absent reflexes and denervation

* April 2012 VA Medical Records (VAMRs) - noted that a MRI showed some mild to moderate degenerative changes of the spine which have some chance of causing nerve impingement

* July 2012 VAMRs - Veteran was prescribed neuropathy medication; complained of burning in the limbs that worsens at night

* January 2013 Statement from the Veteran - Veteran stated tingling and numbness has been present in upper and lower extremities for several years and he assumed it was poor circulation

* January 2015 PMRs - letter from Veteran's private physician indicating the Veteran was diagnosed with peripheral neuropathy, he was exposed to herbicide agents during service, and herbicide exposure was the likely cause of his peripheral neuropathy

* January 2017 Hearing Testimony - Veteran reported noticing numbness in his hands and feet within a few months of service discharge

* July 2017 VAMRs - Veteran reported extreme neuropathy in hands and feet, and balance issues

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




